Exhibit 4.5 THIRD OMNIBUS AMENDMENT TO THE JUNIOR SECURED PROMISSORY NOTES DUE 2020 This THIRD OMNIBUS AMENDMENT (this “ Third Amendment ”) is dated as of March 25, 2014 and is made in reference to those certain Junior Secured Promissory Notes Due 2020, as amended (the “ Junior Notes ”), issued by MRI Interventions, Inc. f/k/a SurgiVision, Inc., a Delaware corporation (the “ Company ”), and payable to the registered holders thereof (each a “ Holder ,” and collectively the “ Holders ”). RECITALS WHEREAS , the Company previously issued its Junior Notes to the Holders; WHEREAS , the Junior Notes were previously amended pursuant to that certain Omnibus Amendment dated as of April 5, 2011 and that certain Second Omnibus Amendment dated as of October 14, 2011; WHEREAS , the Junior Notes may be further amended upon the consent of Holders of a majority in aggregate principal amount of the Junior Notes then outstanding (the “ Required Holders ”); and WHEREAS , the Required Holders have consented to the amendment of the Junior Notes as set forth below; NOW, THEREFORE, each of the Junior Notes is hereby amended as set forth below: 1.
